DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 05/31/2022. Claims 1-9 are pending in the office action.
Claims 1, 3, 8, and 9 have been amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/113,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses similar features that would have similar results use either claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current claimed invention
Claim 1. (Currently Amended) A vehicle comprising: 
a battery pack including a secondary battery, a battery sensor that detects a state of the secondary battery, and a first control device; 
a second control device provided separately from the battery pack; and 
a converter, wherein: 
the first control device is configured to use a detection value of the battery sensor to obtain a current upper limit value indicating an upper limit value of an input current of the secondary battery; 

the second control device is configured to use a power upper limit value indicating an upper limit value of an input power of the secondary battery to control the input power of the secondary battery; and 

the converter is configured to perform a conversion of the current upper limit value into the power upper limit value by performing a multiplication of an estimated voltage value by the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing.
Co-pending Application 17/113,486

Claim 1. A vehicle comprising: 

a battery pack including a secondary battery, a battery sensor that detects a state of the secondary battery, and a first control device; 
a second control device provided separately from the battery pack; and 
a converter, wherein: 
the first control device is configured to use a detection value of the battery sensor to obtain a current upper limit value indicating an upper limit value of an input current of the secondary battery; 

the second control device is configured to use a power upper limit value indicating an upper limit value of an input power of the secondary battery to control the input power of the secondary battery; and 

the converter is configured to perform conversion of the current upper limit value into the power upper limit value by performing multiplication of a measured value of a voltage of the secondary battery by the current upper limit value, the voltage being detected by the battery sensor.


2. (Original) The vehicle according to claim 1, wherein the converter is configured to use measured values of a current and a voltage of the secondary battery that are detected by the battery sensor, an internal resistance of the secondary battery, and the current upper limit value to obtain the estimated voltage value.
It would have been obvious to one of ordinary skill in the art the converter is capable measured values of a current and a voltage of the secondary battery that are detected by the battery sensor, an internal resistance of the secondary battery, and the current upper limit value to obtain the estimated voltage value.


3. (Currently Amended) The vehicle according to claim 1, further comprising a third control device provided separately from the battery pack and configured to relay a communication between the first control device and the second control device, wherein: the converter is mounted on the third control device; the battery pack is configured to output the current upper limit value; and the vehicle is configured such that when the current upper limit value is input from the battery pack to the third control device, the converter performs the conversion of the current upper limit value into the power upper limit value and the power upper limit value is output from the third control device to the second control device.
2. The vehicle according to claim 1, further comprising a third control device provided separately from the battery pack and configured to relay communication between the first control device and the second control device, wherein: the converter is mounted on the third control device; the battery pack is configured to output the current upper limit value; and the vehicle is configured such that when the current upper limit value is input from the battery pack to the third control device, the converter performs the conversion of the current upper limit value into the power upper limit value and the power upper limit value is output from the third control device to the second control device.


4. (Original) The vehicle according to claim 3, wherein the third control device is configured to perform the conversion and output the power upper limit value when the current upper limit value is input and to output the power upper limit value without performing the conversion when the power upper limit value is input.
3. The vehicle according to claim 2, wherein the third control device is configured to perform the conversion and output the power upper limit value when the current upper limit value is input and to output the power upper limit value without performing the conversion when the power upper limit value is input.


5. (Original) The vehicle according to claim 3, wherein: each of the first control device, the second control device, and the third control device is a microcomputer connected to an in-vehicle local area network; and in the in-vehicle local area network, the first control device is connected to the second control device via the third control device to communicate with the second control device via the third control device.
It would have been obvious to one of ordinary skill in the art would have similar components, such as each of the first control device, the second control device, and the third control device is a microcomputer connected to an in-vehicle local area network; and in the in-vehicle local area network, the first control device is connected to the second control device via the third control device to communicate with the second control device via the third control device.


6. (Original) The vehicle according to claim 1, wherein: 
the converter is mounted on the first control device; and the first control device is configured to perform, with the converter, the conversion of the current upper limit value obtained using the detection value of the battery sensor into the power upper limit value and to output the power upper limit value to the second control device when the first control device is connected to the second control device.
5. The vehicle according to claim 1, wherein: 

the converter is mounted on the first control device; and the first control device is configured to perform, with the converter, the conversion of the current upper limit value obtained using the detection value of the battery sensor into the power upper limit value and to output the power upper limit value to the second control device when the first control device is connected to the second control device.



7. (Original) The vehicle according to claim 1, wherein: the converter is mounted on the second control device; the battery pack is configured to output the current upper limit value; and the second control device is configured to perform, with the converter, the conversion of the current upper limit value input from the battery pack into the power upper limit value and to control the input power of the secondary battery such that the input power of the secondary battery does not exceed the power upper limit value.
6. The vehicle according to claim 1, wherein: the converter is mounted on the second control device; the battery pack is configured to output the current upper limit value; and the second control device is configured to perform, with the converter, the conversion of the current upper limit value input from the battery pack into the power upper limit value and to control the input power of the secondary battery such that the input power of the secondary battery does not exceed the power upper limit value.



8. (Currently Amended) A vehicle control system configured such that a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached to the vehicle control system, the vehicle control system comprising: a control unit configured to control an input power of the secondary battery such that the input power of the secondary battery does not exceed a power upper limit value when the battery pack is attached to the vehicle control system; and a conversion unit configured such that when a current upper limit value indicating an upper limit value of an input current of the secondary battery and a detection value of the battery sensor are input from the battery pack, the conversion unit uses the detection value of the battery sensor and the current upper limit value to obtain an estimated voltage value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing, and performs a conversion of the current upper limit value into the power upper limit value by performing a multiplication of the current upper limit value by the estimated voltage value.
8. A vehicle control system configured such that a battery pack including a secondary battery is attached to the vehicle control system, the vehicle control system comprising: a control unit configured to control an input power of the secondary battery such that the input power of the secondary battery does not exceed a power upper limit value when the battery pack is attached to the vehicle control system; and a converter configured to perform, when a current upper limit value indicating an upper limit value of an input current of the secondary battery is input from the battery pack, conversion of the current upper limit value into the power upper limit value by performing multiplication of a measured value of a voltage of the secondary battery by the current upper limit value.


9. (Currently Amended) A vehicle control method comprising: obtaining, with a vehicle control system to which a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached, a current -5-Application No. 17/109,817 upper limit value indicating an upper limit value of an input current of the secondary battery and a detection value of the battery sensor, from the battery pack; obtaining, with the vehicle control system, an estimated voltage value using the detection value of the battery sensor and the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing; performing, with the vehicle control system, a conversion of the current upper limit value into a power upper limit value indicating an upper limit value of an input power of the secondary battery by performing a multiplication of the current upper limit value by the estimated voltage value; and controlling, with the vehicle control system, the input power of the secondary battery using the power upper limit value.
9. A vehicle control method comprising: acquiring, with a vehicle control system to which a battery pack including a secondary battery is attached, a current upper limit value indicating an upper limit value of an input current of the secondary battery and a measured value of a voltage of the secondary battery from the battery pack; performing, with the vehicle control system, conversion of the current upper limit value into a power upper limit value indicating an upper limit value of an input power of the secondary battery by performing multiplication of the current upper limit value by the measured value of the voltage; and controlling, with the vehicle control system, the input power of the secondary battery using the power upper limit value.


Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/117,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses similar features that would have similar results use either claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current claimed invention
Claim 1. (Currently Amended) A vehicle comprising: 
a battery pack including a secondary battery, a battery sensor that detects a state of the secondary battery, and a first control device; 
a second control device provided separately from the battery pack; and 

a converter, wherein: 
the first control device is configured to use a detection value of the battery sensor to obtain a current upper limit value indicating an upper limit value of an input current of the secondary battery; 

the second control device is configured to use a power upper limit value indicating an upper limit value of an input power of the secondary battery to control the input power of the secondary battery; and 

the converter is configured to perform a conversion of the current upper limit value into the power upper limit value by performing a multiplication of an estimated voltage value by the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing.
Co-pending Application 17/116,027
Claim 1: A vehicle comprising: 
a battery pack including a secondary battery, a battery sensor that detects a state of the secondary battery, and a first control device; 
a second control device provided separately from the battery pack; and 

a converter, wherein: 
the first control device is configured to use a detection value of the battery sensor to obtain a current upper limit value indicating an upper limit value of an output current of the secondary battery; 

the second control device is configured to use a power upper limit value indicating an upper limit value of an output power of the secondary battery to control the output power of the secondary battery; and 
the converter is configured to perform conversion of the current upper limit value into the power upper limit value by performing multiplication of an estimated voltage value by the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing.


2. (Original) The vehicle according to claim 1, wherein the converter is configured to use measured values of a current and a voltage of the secondary battery that are detected by the battery sensor, an internal resistance of the secondary battery, and the current upper limit value to obtain the estimated voltage value.
2. The vehicle according to claim 1, wherein the converter is configured to use measured values of a current and a voltage of the secondary battery that are detected by the battery sensor, an internal resistance of the secondary battery, and the current upper limit value to obtain the estimated voltage value.


3. (Currently Amended) The vehicle according to claim 1, further comprising a third control device provided separately from the battery pack and configured to relay a communication between the first control device and the second control device, wherein: the converter is mounted on the third control device; the battery pack is configured to output the current upper limit value; and the vehicle is configured such that when the current upper limit value is input from the battery pack to the third control device, the converter performs the conversion of the current upper limit value into the power upper limit value and the power upper limit value is output from the third control device to the second control device.
3. The vehicle according to claim 1, further comprising a third control device provided separately from the battery pack and configured to relay communication between the first control device and the second control device, wherein: the converter is mounted on the third control device; the battery pack is configured to output the current upper limit value; and the vehicle is configured such that when the current upper limit value is input from the battery pack to the third control device, the converter performs the conversion of the current upper limit value into the power upper limit value and the power upper limit value is output from the third control device to the second control device.


4. (Original) The vehicle according to claim 3, wherein the third control device is configured to perform the conversion and output the power upper limit value when the current upper limit value is input and to output the power upper limit value without performing the conversion when the power upper limit value is input.
4. The vehicle according to claim 3, wherein the third control device is configured to perform the conversion and output the power upper limit value when the current upper limit value is input and to output the power upper limit value without performing the conversion when the power upper limit value is input.


5. (Original) The vehicle according to claim 3, wherein: each of the first control device, the second control device, and the third control device is a microcomputer connected to an in-vehicle local area network; and in the in-vehicle local area network, the first control device is connected to the second control device via the third control device to communicate with the second control device via the third control device.
5. The vehicle according to claim 3, wherein: each of the first control device, the second control device, and the third control device is a microcomputer connected to an in-vehicle local area network; and in the in-vehicle local area network, the first control device is connected to the second control device via the third control device to communicate with the second control device via the third control device.	


6. (Original) The vehicle according to claim 1, wherein: 
the converter is mounted on the first control device; and the first control device is configured to perform, with the converter, the conversion of the current upper limit value obtained using the detection value of the battery sensor into the power upper limit value and to output the power upper limit value to the second control device when the first control device is connected to the second control device.
6. The vehicle according to claim 1, wherein: the converter is mounted on the first control device; and the first control device is configured to perform, with the converter, the conversion of the current upper limit value obtained using the detection value of the battery sensor into the power upper limit value and to output the power upper limit value to the second control device when the first control device is connected to the second control device.


7. (Original) The vehicle according to claim 1, wherein: the converter is mounted on the second control device; the battery pack is configured to output the current upper limit value; and the second control device is configured to perform, with the converter, the conversion of the current upper limit value input from the battery pack into the power upper limit value and to control the input power of the secondary battery such that the input power of the secondary battery does not exceed the power upper limit value.
7. The vehicle according to claim 1, wherein: the converter is mounted on the second control device; and the battery pack is configured to output the current upper limit value, and the second control device is configured to perform, with the converter, the conversion of the current upper limit value input from the battery pack into the power upper limit value and to control the output power of the secondary battery such that the output power of the secondary battery does not exceed the power upper limit value.


8. (Currently Amended) A vehicle control system configured such that a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached to the vehicle control system, the vehicle control system comprising: a control unit configured to control an input power of the secondary battery such that the input power of the secondary battery does not exceed a power upper limit value when the battery pack is attached to the vehicle control system; and a conversion unit configured such that when a current upper limit value indicating an upper limit value of an input current of the secondary battery and a detection value of the battery sensor are input from the battery pack, the conversion unit uses the detection value of the battery sensor and the current upper limit value to obtain an estimated voltage value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing, and performs a conversion of the current upper limit value into the power upper limit value by performing a multiplication of the current upper limit value by the estimated voltage value.
A vehicle control system configured such that a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached to the vehicle control system, the vehicle control system comprising: a control unit configured to control an output power of the secondary battery such that the output power of the secondary battery does not exceed a power upper limit value when the battery pack is attached to the vehicle control system; and a conversion unit configured such that when a current upper limit value indicating an upper limit value of an output current of the secondary battery and a detection value of the battery sensor are input from the battery pack, the conversion unit uses the detection value of the battery sensor and the current upper limit value to obtain an estimated voltage value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing, and performs conversion of the current upper limit value into the power upper limit value by performing multiplication of the current upper limit value by the estimated voltage value.


9. (Currently Amended) A vehicle control method comprising: obtaining, with a vehicle control system to which a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached, a current -5-Application No. 17/109,817 upper limit value indicating an upper limit value of an input current of the secondary battery and a detection value of the battery sensor, from the battery pack; obtaining, with the vehicle control system, an estimated voltage value using the detection value of the battery sensor and the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing; performing, with the vehicle control system, a conversion of the current upper limit value into a power upper limit value indicating an upper limit value of an input power of the secondary battery by performing a multiplication of the current upper limit value by the estimated voltage value; and controlling, with the vehicle control system, the input power of the secondary battery using the power upper limit value.
9. A vehicle control method comprising: obtaining, with a vehicle control system to which a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached, a current upper limit value indicating an upper limit value of an output current of the secondary battery and a detection value of the battery sensor, from the battery pack; obtaining, with the vehicle control system, an estimated voltage value using the detection value of the battery sensor and the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing; performing, with the vehicle control system, conversion of the current upper limit value into a power upper limit value indicating an upper limit value of an output power of the secondary battery by performing multiplication of the current upper limit value by the estimated voltage value; and controlling, with the vehicle control system, the output power of the secondary battery using the power upper limit value.


Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/113,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses similar features that would have similar results use either claimed invention (similar analysis as above).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/113,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses similar features that would have similar results use either claimed invention (similar analysis as above).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
It would obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that these claimed inventions are not exactly the same language in the claims, but can be modified of using either one claimed inventions would yield the similar result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851